Per Curiam,
The little boy, whose untimely death resulted from the alleged negligence of the defendant company, was less than six years old. Hence, contributory negligence cannot be imputed to him. Nor can it be imputed to his father under the evidence. The sole question then for determination is, whether the defendant company was guilty of negligence in the manner of running its car at the time the accident occurred. This is the only question in the case, and the only one raised by the specifications of error. The learned judge below was asked to direct a verdict for the defendant. We think this request was properly refused, as there was evidence which could not be withdrawn from the jury. It may be, as contended by the defendant, that the child ran suddenly under the car, and was not seen by the gripman, but there was evidence on the part of the plaintiff that other persons saw the child when the car was two lengths and a half away. There was also evidence that the gripman, at the time, was not attending to his business ; that he was standing on the side of the cab with one hand out of the window, and looking towards the houses he was passing, and that he did not have hold of his grip or brake; that when hallooed to by persons who saw the child, he paid no attention to the warning. This testimony, if true, and it has been so found by the jury, is of a very damaging character. The running of this class of cars through the crowded streets *31of the city is necessarily attended with danger. In fact, it is difficult to have rapid transportation through a city without an element of danger. Very much depends upon the care of the gripman. He should always be on the alert, to avoid danger, and his attention never should be diverted from his duties. He should keep his eye constantly on the track before him. If he is permitted to gaze at houses or other objects while the car is in motion, and an accident occurs by reason of such conduct, the company employing him must expect to be held responsible; and it is suggested for the benefit of such corporations, as well as for the safety of the public, that under no circumstances should any one be allowed to ride in the cab with the gripman. Such a matter cannot fail to distract his attention from his duties and may be the cause of some serious accident.
Judgment affirmed.
See, also the preceding and following cases and Chilton v. Central Traction Co., 152 Pa. 425.